PER CURIAM.
Leonard Alvin Jones appeals the denial of his petition for writ of habeas corpus, in which he claimed that he was not properly credited with county jail and prison time when he was re-sentenced upon revocation of probation. We affirm the denial of appellant’s petition, but do so without prejudice to his right to present this claim by a properly-pled rule 3.800(a) motion. See State v. Mancino, 714 So.2d 429 (Fla.1998); Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).
BARFIELD, C.J., and JOANOS and MINER, JJ., concur.